Citation Nr: 1515052	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.   10-22 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen service connection for a respiratory disorder.

2. Whether new and material evidence has been submitted to reopen service connection for diabetes mellitus.

3. Entitlement to an increased (compensable) rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In June 2010, the Veteran requested a hearing before a Veterans Law Judge, seated at the RO (Travel Board hearing). The Veteran did not appear for a hearing that was scheduled for January 15, 2015. The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2014).

In the August 2008 rating decision from which this appeal arises, the RO also denied the Veteran's application to reopen a claim of service connection for a prostate disorder. The Veteran appealed the denial of that claim to the Board. In an April 2010 rating decision, the RO reopened and granted the claim of service connection for a prostate disorder. As the April 2010 rating decision is a full grant of the claim on appeal, that issue is no longer in appellate status and is not before the Board.

The issues of service connection for a respiratory disorder, whether new and material evidence has been submitted to reopen service connection for diabetes mellitus, and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In a November 2007 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disorder because the evidence did not indicate the existence of a currently diagnosed disorder   

2. The evidence associated with the claims file subsequent to the November 2007 rating decision suggests the existence of a diagnosed respiratory disorder, specifically chronic bronchitis.    


CONCLUSIONS OF LAW

1. The November 2007 rating decision denying service connection for a respiratory disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. The criteria for reopening the claim of service connection for a respiratory disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran application to reopen service connection for a respiratory disorder, there is no need to discuss VA's compliance with the duties to notify and assist. 

New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reopening - Service Connection for a Respiratory Disorder

The Veteran essentially contends that he developed a respiratory disorder due to service. 

In a November 2007 rating decision, the RO denied service connection for a respiratory disorder because, although the record indicates that the Veteran experienced an instance of viral pneumonia during service, the evidence did not indicate the presence of a currently diagnosed respiratory disorder. The Veteran never filed a statement disagreeing with that decision in a timely fashion and it became final.

Reviewing the evidence submitted since the November 2007 rating decision, in a July 2014 VA treatment record, a VA examiner diagnosed the Veteran as having chronic bronchitis. The Board finds that the newly submitted evidence is new, as it was not previously of record at the time of the November 2007 rating decision. It is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the appeal to reopen the claim of service connection for a respiratory disorder is granted.


REMAND

Additional and updated development of the claims is necessary and the issues of service connection for a respiratory disorder, whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus, and an increased rating for bilateral hearing loss are REMANDED for the following action:

1. Issue a notice letter with regard to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for diabetes mellitus since the November 2007 rating decision denying the claim, pursuant to the requirements of Kent v Nicholson, 20 Vet. App. 1 (2006). Specifically, the letter must inform the Veteran of the basis of the prior denial of the claim for service connection, AND the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial. The letter MUST also notify the Veteran of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the claimed respiratory disorder, diabetes mellitus, and bilateral hearing loss. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

3. After obtaining all outstanding records, afford the Veteran a VA examination to determine the nature and etiology of any diagnosed respiratory disorder. The VA examiner should be allowed access to the electronic claims file, and should note his or her review of the file in their report. 

In reviewing the records, the examiner should note:

a. The October 1966 service treatment records, indicating in-service treatment for viral pneumonia; and

b. The July 2014 VA treatment records, indicating treatment for chronic bronchitis.

After a review of the records, an interview with the Veteran, and an examination, the examiner must provide the following opinion:

For any diagnosed respiratory disorder, is the disorder is related to service or any instance of service, to include the in-service instance of viral pneumonia?

4. Schedule the Veteran for a VA audiology examination to ascertain the current severity of his service-connected bilateral hearing loss. The VA examiner should be allowed access to the electronic claims file, and should note his or her review of the file in their report. All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

5. After accomplishing any additional development deemed appropriate, readjudicate the issues of service connection for a respiratory disorder, whether new and material evidence has been submitted to reopen service connection for diabetes mellitus, and an increased rating for bilateral hearing loss. THE AOJ MUST CONSIDER WHETHER ANY FURTHER EXAMINATIONS ARE NECESSARY, INCLUDING FOR THE CLAIMED DIABETES MELLITUS DISORDER. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


